internal_revenue_service number info release date cc psi 1-genin-134775-02 aug uilc dear we are responding to your correspondence requesting relief for a late s_corporation_election based on the information submitted and the timing of your request it appears that you are qualified to receive automatic late s_corporation relief pursuant to revproc_98_55 in order to expedite processing of the election we have taken action on your behalf and asked the internal_revenue_service staff at the ogden service_center to accept your election effective as of date you should receive an s_corporation acceptance letter within days from the date reflected at the top of this letter in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
